Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered October 10, 2001, convicting defendant, after a jury trial, of criminal contempt in the first degree, and sentencing him to a term of lVs to 4 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Conflicting accounts of the telephone calls at issue were presented to the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). Concur — Nardelli, J.P., Mazzarelli, Ellerin and Gonzalez, JJ.